Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Midland Mortgage Company (“Midland”) appeals the district court’s judgment granting Wells Fargo Bank, NA’s summary judgment motion on Midland’s negligence and negligent misrepresentation claims. We have considered Midland’s arguments and find no reversible error. Accordingly, we affirm the district court’s judgment. Midland Mortgage Co. v. Wells Fargo Bank, NA, 926 F.Supp.2d 780 (D.S.C.2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.